Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 25, 1970, convicting him of attempted burglary in the third degree, upon his plea of guilty, and sentencing him to State prison for an indefinite term not to exceed four years, dismissed as moot. The only claim raised on this appeal is that defendant’s sentence could be reduced to time served, in the interests of justice, since it is expected that he will be deported upon his release. However, the records indicate that defendant was paroled on July 20, 1971 and was deported to Colombia on October 2, 1971. Martuscello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.